THE Lehrman Mercantile Company prosecutes a writ of error and Ireland moves to dismiss it on the ground that the question is moot, in support of which he presents an affidavit and tenders for filing a supplemental transcript of record. It will be filed.
Ireland, as owner of lands, sued the mercantile company and others to recover a portion of the proceeds of a beet crop raised thereon. The court found him entitled thereto and gave judgment that the fund be paid into the registry of the court; that the plaintiff receive *Page 210 
his designated part thereof and that the balance be paid to the mercantile company. The latter sum is not in controversy.
It now conclusively appears, and it is not denied, that subsequent to the above order, the mercantile company paid to Ireland the amount found to be due him.
This court has repeatedly declared in cases too numerous to require mention, that it concerns itself only with actual controversies, and will not give its opinion on moot questions or abstract propositions. Counsel for the mercantile company argues, however, that there was no judgment, or at best only a judgment in rem, attached to the fund in court, and that therefore the rule does not apply. The obvious answer is that there was a judgment, but even if there were not, plaintiff in error would be no better off, for then there would be nothing for us to review. Furthermore, whether the judgment was in rem or in personam is immaterial, for in either case it is wholly satisfied. It would be as futile to take time to review a judgment in rem that has become moot as if it were rendered in personam.
Writ dismissed.
MR. JUSTICE CAMPBELL and MR. JUSTICE HILLIARD concur. *Page 211